                  IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
MATTIE HUTCHINS                                              PLAINTIFF
v.                                       CAUSE NO. 5:18-cv-115-DCB-MTP
BELK STORES OF MISSISSIPPI, LLC
i/i/a BELK, INC.
and DOE DEFENDANTS 1 THROUGH 5                              DEFENDANTS
                                 ORDER
     This matter is before the Court on a Motion for Partial

Summary Judgment on Punitive Damages [ECF No. 50] filed by

Defendant, Belk, Stores of Mississippi, LLC. i/i/a/ Belk, Inc.

(“Belk”). Counsel for Plaintiff Mattie Hutchins (“Hutchins”) has

informed the Court that she has no objection to dismissal of the

punitive damages count in the Complaint. Having read the Motion,

memorandum in support, applicable statutory and case law, and

being otherwise fully informed in the premises, the Court finds

that the Defendant’s Motion shall be GRANTED.

                              Background

     This is a slip and fall case. On or about November 23,

2015, Hutchins was shopping at the Belk store in Natchez,

Mississippi. [ECF No. 50-1] at 2. After shopping, Plaintiff

slipped while walking towards the register – no one was near her

at the time of her fall. [ECF No. 50-2] at pp. 18-19, 25. When

she tried to get up, she looked down and noted a brown substance

                                   1
on the floor. Id. at 19. Hutchins claims that she did not see

the substance before she slipped, but that she estimated it was

about the diameter of a water bottle. Id. at 20. Plaintiff

describes the substance as being smeared and looking like melted

chocolate. Id.    According to the Plaintiff, Courtney Owens, a

Belk employee at the time, asked Hutchins if she “fell on that

brown stuff around there?” and informed Hutchins that she

[Owens] had “told them to get that stuff off that floor.”     Id.

at 26.

      Belk has denied that such a substance was on the floor.     In

fact, Zerline King, the Belk employee who completed the incident

report that day, reported that she walked the aisle and could

not find anything that Hutchins slipped on. [ECF N0. 50-3] at

16.   King testified that there was a dirty spot that “was like a

smear sort of,” but that there was no liquid or other material

at that site.    Id. at pp. 21-23.

                         Standard of Review

      A party is entitled to summary judgment if the movant

“shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). The Court is not permitted to make

credibility determinations or weigh the evidence at the summary

judgment stage of litigation. See Deville v. Marcantel, 567 F.3d

                                     2
156, 164 (5th Cir. 2009)(citing Turner v. Baylor Richardson Med.

Ctr., 476 F.3d 337, 343 (5th Cir. 2007)). All facts and

inferences must be made in “the light most favorable to the

nonmoving party.” See Sierra Club, Inc. v. Sandy Creek Energy

Assoc., L.P., 627 F.3d 134, 138 (5th Cir. 2010)(internal

citation omitted).

                           Discussion

     In Mississippi, a plaintiff must meet a high standard to

justify an award of punitive damages. “The facts must be highly

unusual as punitive damages are only awarded in extreme cases.”

Gamble ex rel. Gamble v. Dollar General Corp. 852 So.2d 5, 15

(Miss. 2003) (citations omitted). “[T]here is no right to an

award of punitive damages and such damages are to be awarded

only in extreme cases.” Doe ex rel. Doe v. Salvation Army, 835

So.2d 76, 79 (Miss. 2003) (quoting South Central Bell v. Epps,

509 So.2d 886, 892 (Miss. 1987)).

     Miss. Code Ann Sec. 11-1-65(1)(a) sets out the

requirements:

          Punitive damages may not be awarded if the claimant
          does not prove by clear and convincing evidence that
          the defendant against whom punitive damages are sought
          acted with actual malice, gross negligence which
          evidences a willful, wanton or reckless disregard for
          the safety of others, or committed actual fraud.




                                3
The Mississippi Supreme Court defines the wanton and willful

standard as follows:

            The usual meaning assigned to [these] terms is that
            the actor has intentionally done an act of
            unreasonable character and reckless disregard to the
            risks known to him, or so obvious that he must be
            taken to have been aware of it, and so great as to
            make it highly probable that harm would follow. It
            usually is accompanied by a conscious indifference to
            consequences, amounting almost to a willingness that
            harm would follow.
Maldonado v. Kelly, 768 So.2d 906, 910 (Miss. 2000)(quoting

Orthopedic and Sports Injury Clinic v. Wang Labs., Inc., 922

F.2d 220, 224, n.3 (5th Cir. 1991)). “[S]ince [punitive damages]

are intended as an example and warning to others, they should be

allowed only with caution and within narrow limits.” Wallace v.

Thornton, 672 So.2d 724, 728 (Miss. 1996)(internal citations

omitted).   Simple negligence is insufficient to warrant a

punitive damages instruction.    See, Boling v. A-1 Detective and

Patrol Serv. Inc., 659 So.2d 586, 589 (Miss. 1995).

     Plaintiff does not assert facts that rise to the level of

awarding punitive damages. There is no evidence that Belk acted

with actual malice or gross negligence evidencing a willful,

wanton or reckless disregard for the safety of others. At most,

Plaintiff alleges a claim of simple negligence.   Additionally,

Plaintiff does not object to Belk’s Motion for Partial Summary

Judgment regarding the issue of punitive damages.



                                  4
     Accordingly,

     IT IS HEREBY ORDERED and ADJUDGED that Belk’s Motion for

Partial Summary Judgment on Punitive Damages [ECF No. 50] is

GRANTED.

     SO ORDERED this the 27th day of February, 2020.




                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                                5
